Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Information Disclosure Statement
The Examiner has considered the voluminous references submitted as part of the Information Disclosure Statements (IDS) [4/12/21, 8/12/21, 11/19/21, 5/12/22] to the extent required by M.P.E.P. §609.05(b), but has not found any to be particularly relevant.  If Applicants are aware of pertinent material in the references, Applicants are requested to point to the specific pertinence in the response to this Office Action.
	The following is an excerpt from M.P.E.P. §609.04(a)III:
	Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The full scope of the claims are required to be supported by the specification. Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). In the instant case, with respect to claims, the specification is insufficiently enable with respect to how “relative positional information” is estimated based solely on an estimation of a time of arrival of a received signal. The breadth of the claims encompasses the mere reception of a signal and a time of arrival of said signal; in its broadest reasonable interpretation, the “relative positional information,” at best, represents a distance/range.  However, it is well known in the art that absent additional information regarding, for example, the time of transmission, the mere knowledge of when a signal time of arrival is insufficient to determine any relative positional information. Nor does the specification provide any examples or instructions regarding how relative positional information, even when such encompasses distance information, is estimated based solely on a time of arrival. After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to determine any relative positional information between two nodes based solely on an estimated time of arrival of a signal and therefore the full scope of the claims is insufficiently enabled.
Claims 8 and 9 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for determining position/orientation on the basis of positioning sequences from four antennas distributed at a network node, does not reasonably provide enablement for determining position/orientation on the basis of four positioning sequences transmitted sequentially from a single antenna, which is encompassed by the claim language.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. If four positioning sequences are sequentially transmitted from the same transmitter/antenna, the only information available is four measurements of a TOA, representing four measurements of the same range between the network node and the apparent receiver (although it is noted, that the subject matter of claim 1 and its dependent claims do not actually positively recite a reception node). The only manner of determining position/orientation would be as identified in the specification, with reference to the PGPUB, via the use of multi-antennas: [0007]/[0032] “(s)ome examples use multi-antenna RF platforms which additionally enable orientation estimation,” [0035] and “(e.g., in addition to range, multiple antennas can provide position and orientation estimation).” After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to determine position or orientation based on multiple positioning sequences from a same network node/single antenna since the only information capable of being derived is a measurement representative of a same range/distance between the network node and the apparent receiver.
Claim 25 is insufficiently enabled for determining “a relative range” between the first RF device and the second RF device using the information related to “the estimated ToA of the first positioning sequence and the estimated ToA information received from the first RF device. The specification is limited to a similar statement in the Summary of the invention but fails to show or explain how the two pieces of information are combined/used to estimate “a relative range.”  The specification is silent as to any examples or instructions that would exemplify any manner of using the two pieces of information. After consideration of the Wands factors, one or ordinary skill in the art would require undue experimentation to make and/or use the claimed subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language “estimating relative positional information of the first network node” is indefinite since there is no additional node set forth in the claims. As such it is unclear what the positional information is relative to. 
In the claims, the language “joint RF band” is indefinite for failing to clearly and distinctly define the metes and bounds of such. For purposes of this Office Action, it will be interpreted as the communication band that is used by the network node(s). 
Claim 10 is not clear since it appears incomplete due to the use of the semi-colon with nothing after such.
Claim 16 is indefinite due to the lack of clarity with respect to the metes and bounds of “distributed coherence information” or “beamforming information.” The claims are directed to receiving a positioning sequence and transmitting an RF transmit signal comprising an estimated TOA.  It is unclear what the distributed coherence information is or where it comes from. The specification does not provide any information that would aid in a clear understanding of what the scope of such encompasses and what is the basis of such information.  The same can be said with respect to “beamforming information” since neither the claims nor the specification provide sufficient information to adequately describe what it represents with respect to the claimed subject matter specifically, what the scope of such encompasses and what is the basis of such information with respect to the claimed subject matter.
Claim 19 is indefinite since it fails to clearly set forth the subject matter.  Specifically, “each of the first RF receive signal, the second RF receive signal, and the first RF transmit signal is received during an allocated time slot of the joint positioning-communication waveform” lacks clarity since it is unclear how the first RF transmit signal is received during an allocated slot of a same waveform. 
Claim 23 is indefinite since it defines a distribution of antennas only by an intended result but fails to clearly and distinctly define any limitations which may represent a structural limitation to the apparatus. Thus, the metes and bounds of the claim are not clearly stated or defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 11-15, 18, 20, 21, 23-26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Roberts (20030080902).
Roberts discloses a system and method for obtaining timing information between first and second communication devices and using the timing information to determine ranging therebetween. The system and method relate to obtaining the timing information comprising the steps of transmitting a timing signal from the first device to the second device at a time t1 relative to the local clock of the first device and measuring the time of arrival t2 of that signal at the second device relative to the local clock of the second device (receiving a “first receive signal” and estimating a time of arrival thereof); transmitting a timing signal from the second device to the first device at a time t3 relative to the local clock of the second device (transmitting a first RF transmit signal) and measuring the time of arrival t4 of that signal at the first device relative to the local clock of the first device.  The values of t1, t2, t3 and t4 are assembled in one of the devices; thus, if assembled in the first device, the value of time of arrival t2 necessarily is transmitted to the first device, e.g. [0007]. Relative positional information, e.g. range, is determined, e.g. [0009]/[0011]. The first and second devices are representative of wireless communication devices in a communication system, FIGs. 1 and 2, [0016]. Position may be determined using ranges to a plurality of nodes [0019]. The communication signal is representative of a signal in a cellular bandwidth that is shared between the nodes and provides both communication and ranging/positioning.  Since the devices are used on a continuous basis, i.e. it is not a one-time use, the subsequent reception of additional RF signals is inherent.
Claims 1-11, 18-21, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Woo et al (7,286,624).
Woo et al (7,286,624) disclose a system and method for ranging/positioning between wireless communication devices exchanging RF signals therebetween.  Each communication device includes a transceiver and a micro-processor.  The process is exemplified by periodically receiving, at a first device, a message from each other device of the plurality of devices during time slots assigned to the other devices, the received message from each other device including information representing a time of arrival at the other device of a respective message transmitted by the first device; determining a time of arrival, relative to a local clock signal of a local clock of the first device, of the message from each of the other devices; periodically transmitting messages to the other devices during a time slot assigned to the first device, each transmitted message including information representing the determined time of arrival for at least one of the other devices; and determining a respective range from the first device to each of a plurality of the other devices, said determined respective range to a respective device of the other devices being determined as function of the determined time of arrival of the message from the other device and the time of arrival information in the message from the other device.
Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Van Puijenbroek et al (9,019,159).
Van Puijenbroek et al disclose a method comprising: receiving at least one RF ranging signal via a plurality of antennas comprised by the ranging receiver; providing a plurality of antenna signals, each comprising at least a section of the ranging signal as received either by a respective one of the antennas or by a linear combination of at least two of the antennas; determining respective candidate arrival times of the at least one ranging signal from at least two of the antenna signals; determining the arrival time of the at least one ranging signal as the earliest candidate arrival time. The method is applicable in any ranging systems and locating systems, which explicitly or implicitly rely on TOA estimation (1:63+). The use of an antenna diversity reception technique is exploited to increase the performance of the arrival-time determination.  It is preferred to communicate the determined arrival time to an external node, which may contain a location engine, or to another ranging node (2:44+). A sequence of two or more individual (identical or non-identical) ranging signals may be transmitted by one ranging node to another ranging node (5:8+). The method is operated between at least two transceivers in communication with each other. Shows the conventionality of multiple antennas for diversity purposes which also minimizes the effect of multipath. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderovich et al (20190200164) in view of Roberts (20030080902).
Sanderovich et al (20190200164) disclose a wireless communication system, e.g. [0067], comprising a plurality of nodes 102, 104, e.g. [0071]+, comprising respective transceivers 110, 114 and processors 108, 118 (further exemplified in FIGs. 6 and 10 and [0159]+). The system can use RF/Antenna diversity modules and mmW signaling to determine the 6 DOF between a first node and a second node based on distance measurements between the first node and the second node using ranging signals. RF/Antenna modules are located on each node and comprise a plurality of antennas for transmitting/receiving a plurality of signals between the nodes, e.g. AP1-AP4/STA1-STA4 or FIG. 6, so that a relative distance and orientation of the first node 102 and the second node 104 may be tracked over time, e.g. [0046] and [0129]. The number of antennas on each is a design choice designed for the desired accuracy [0055] and may in fact be a phased array antenna with controlled beamforming [0060]. Sanderovich et al teach using timing information in the form of round trip time measurements to provide the measures of distance on the basis of times of transmissions and times of arrival [0045]. The communication link may comprise conventional packet transmissions/receptions, e.g. [0083]+. The wireless apparatus may communicate via one or more wireless communication links that are based on or otherwise support any suitable wireless communication technology such as those set forth in [0119]-[0123] and including OFDM and TDMA.  As further disclosed in Sanderovich et al, self-triangulation is capable using time of flight information as disclosed in the teachings of Frydman et al (9,774,996) as specified therein [0005]. Thus, Sanderovich et al substantially disclose the claimed subject matter with the exception of the measurements used to determine range/distance even though time of arrival of a radio signal is measured
Roberts teaches the conventionality of receiving an RF signal, measuring time of arrival (TOA) information at a device, communicating the TOA information and estimating a range therebetween. It would have been obvious to one having ordinary skill in the art to modify Sanderovich et al by substituting an alternative technique for estimating range(s) between antennas of multiple wireless communication nodes wherein time of arrival information is relayed to one of the devices in view of the conventionality of such a technique in the field of ranging/positioning using time of arrival information applying a known technique to a known device and method ready for improvement to yield predictable results (e.g. an estimation of range) is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bachu et al (20110158200) disclose a system and method wherein a base station supplies a PRS sequence according to a time-frequency pattern of modulation symbols, wherein the time-frequency pattern assigns a modulation symbol to each frequency tone in a block of time-frequency resources allocated to transmit PRS. The PRS sequence is conveyed to a user equipment through delivery of the set of modulation symbols established through the mapping. The time-frequency pattern is specific to the base station. Different time-frequency patterns can be exploited based on time-structure of a radio sub-frame employed for telecommunication. The user equipment receives from the base station the PRS sequence according to at least the time-frequency pattern of modulation symbols and utilizes at least the PRS sequence as part of a process to produce a location estimate. The techniques may be used for various wireless communication systems, exemplified in [0038]. Communication amongst base station 102 and the one or more UEs can include delivery of positioning reference signal(s) from the base station 102 to the one or more UEs. Even though a single base station 102 is illustrated in example telecommunication system 100, UE 116 or UE 122 can receive positioning reference signal(s) from a plurality of base stations; such reception enables the UE 116 or the UE 122 to utilize the positioning reference signal(s) as part of a trilateration process, for example, to produce a location estimate [0046]. Antenna groups can be designed to communicate to UEs in a sector of the areas covered by base station 102. In communication over uplink 118 and uplink 124, the transmitting antennas of base station 102 can utilize beamforming to improve signal-to-noise ratio of uplink 118 and uplink 124 for UE 116 and UE 122. System 200 includes a base station 202 that supplies one or more PRS sequences of reference symbols in accordance with a pattern in time-frequency domain. The pattern is defined in a portion of the time-frequency domain; the portion is configurable and spans a predetermined (e.g., standardized) block of time-frequency resources (e.g., resource elements, physical resource blocks (PRBs), or the like), [0048]. Base station 202 can convey the PRS sequence to user equipment 232 through a radio component 212 [0054].  Radio component 212 can include a set of antennas (not shown) and various components and related circuitry that enable wireless communication, e.g., wireless transmission and wireless reception of data and signaling. Radio component 212 can include a transmission component 214 that can deliver the PRS sequence of reference symbols [0055]-[0056]. Similarly to radio component 212, radio component 240 can include a set of antennas (not shown) and various components and related circuitry that enable wireless communication. As illustrated in example system 200, radio component 240 includes a transmission component 244 that can deliver data or signaling to base station 202 or other base stations. In addition, radio component 240 includes a reception component 246 that receives PRS sequences from the base station 202, [0058]-[0059]. Bachu et al disclose utilizing the PRS sequences as part of a process to produce a location estimate, such as by trilateration, using time of flight intervals [0008]; thus, each reception of a respective PRS sequence allows for an estimate of distance.
Bliss et al (20100226454) disclose the conventionality of a signal from a first network node/transmitter in a communication system being received from a channel at multiple receiving antennas of a second node/receiver in the communication system. The signal receiver is synchronized to the signal transmitter based on the received signal and a channel model incorporating the multiple receiving antennas that makes use of a synchronization statistic that is determined based on the received signal and the channel model. The synchronization statistic may be based on a distance measure between two subspaces of a reference signal.
Stern-Berkowitz et al (20100273506) disclose the conventionality of incorporating positioning reference signals (PRS) within subframe resources of a communication signal to provide a joint communication-positioning signal. Embodiments may apply to time division duplexing (TDD) and frequency division duplexing (FDD). A PRS may be defined, for example, as one or more symbols in a time and frequency grid that are known to a signaling base station and a decoding WTRU, see FIG. 3.
Gunnarsson et al (2018-227877) disclose a method, apparatus, and system for facilitating positioning using a joint communication-positioning signal. A network node receives, from a WCD, location information including position reference signal (PRS) correlation function characteristics of a cross-correlation between a received downlink signal and a transmitted PRS for each base station from the plurality of base stations.
Priyanto et al (10,681,669) disclose the conventionality a wireless node transmitting in a repetitive first sequence (501) of transmission frames (202) of a wireless channel, first positioning reference signals (551). The base station transmits, in a repetitive second sequence (502) of transmission frames (202) of the wireless channel, second positioning reference signals (552). The first positioning reference signals (551) and the second positioning reference signals (552) each facilitate determining a time of arrival of signals communicated on the wireless channel. The signals aid in the determination of position of communication nodes in any of a variety of communication technologies (6:29+) using time of arrival information (7:3+). The positioning reference signals are exemplified (7:20-65).
Walker et al (9,883,348) disclose a navigation and orientation determination system using transmissions/receptions between two or more communication nodes each using an array of antennas.
Frydman et al (9,774,996) is cited in the document to Sanderovich et al and exemplifies determining relative position information between a wireless communication device and one or more second wireless communication devices.
Fischer (9,756,599) discloses the conventionality of the use of PRS using multiple transmit antennas.
Opshaug et al (20130285856) discloses a plurality of positioning reference signals (PRSs) may be received by a mobile device. The plurality of PRSs may be transmitted at different times, separated by a predefined time interval, by multiple eNBs of a mobile network. Time of arrival values in relation to a received PRS that is used as a reference PRS may be determined.
Heidari-Bateni et al (7,710,321) disclose the conventionality of iterating TOA ranging estimates to provide a finer solution by minimizing offsets.
As is evident from the plethora of cited documents, the applicants’ claimed subject matter does not represent any novel nor unobvious subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646